DETAILED ACTION
Prosecution History
	Claims 1-14 were originally filed.
	Claims 1, 5-7, 9, 10, and 12-14 have since been amended.
	Claims 1-14 are pending and allowed.
 
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is JO US 2015/0070194 and Ueyama et al. US 2009/0228184.
Jo discloses a system and method for warning of dangerous passing of vehicles. The system of Jo includes an apparatus for warning other vehicles of danger if they attempt to pass, by way of collecting vehicle information of vehicles around the host vehicle, determining a lane change signal, indicating an intention to change lanes, of another vehicle, and outputting a warning based on the vehicle information collected and the other vehicle information collected. 
Ueyama discloses a cruise control device for a vehicle which provides for safe and appropriate tracking of other vehicles while traveling. The system of Ueyama can detect terrain and other obstacles for use in an inter-vehicle control device. 
As to independent claims 1, 5, and 6, the prior art of record fails to teach or suggest the following claimed subject matter:
“emitting, by the pilot vehicle, at least one signal to the at least one second vehicle that the at least one second vehicle uses to execute the at least one selected passing maneuver selected by the pilot vehicle.”

As to independent claims 7, 9, 10, 12, 13, and 14, the prior art of record fails to teach or suggest the following peculiar claim limitations:
“detecting, by the second vehicle, at least one signal emitted by a pilot vehicle via which the pilot vehicle controls a passing maneuver that the second vehicle executes in order to pass the pilot vehicle”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668